 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8   VINSON WHITE,                                       Case No.: 3:18-cv-00472-LRH-WGC

 9                                       Petitioner
                                                         ORDER
10 v.

11 WILLIAM GITTERE, et al.,

12                                    Respondents

13

14         Before the court is petitioner Vinson White’s 28 U.S.C. § 2254 habeas corpus petition.

15 Respondents have moved for clarification of which judgments of conviction White seeks to

16 challenge (ECF No. 11).

17         On the second page of the form White states that he challenges the judgment of

18 conviction in Nevada state case no. C-288-764 (ECF No. 7, p. 2). However, respondents state

19 that in March 2015, White was convicted—pursuant to guilty pleas—in 4 cases of driving under

20 the influence and in 1 case of possession of a controlled substance (see ECF No. 11, p. 2). As

21 grounds 1 and 2 of the petition, White appears to conflate the judgments of conviction and/or

22 complain about the total combined sentences for the DUI cases (ECF No. 7, pp. 3-6).

23
 1          Respondents argue that Rule 2(e) of the Rules Governing Habeas Cases requires that

 2 White file a separate petition for each judgment of conviction he wishes to challenge. However,

 3 the plain language of Rule 2(e) provides that “A petitioner who seeks relief from judgments of

 4 more than one state court must file a separate petition covering the judgment or judgments of

 5 each court.” This rule does not require separate petitions to challenge judgments of conviction

 6 from the same state court.

 7          However, respondents’ motion for clarification is granted because White needs to clarify

 8 which judgment or judgments of conviction he seeks to challenge from Nevada’s Eighth Judicial

 9 District Court. Accordingly, White shall file an amended petition that clearly indicates which

10 judgment or judgments of conviction he challenges.

11          IT IS THEREFORE ORDERED that respondents’ motion for clarification (ECF No.

12 11) is GRANTED.

13          IT IS FURTHER ORDERED that within 30 days of the date of this order petitioner

14 SHALL FILE and serve an amended petition that indicates which judgment or judgments of

15 conviction he challenges.

16          IT IS FURTHER ORDERED that the parties shall send courtesy copies of any

17 responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the Reno Division

18 of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S. Virginia St., Reno,

19 NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

20 address label. No further courtesy copies are required unless and until requested by the

21 court.

22          Dated: May 28, 2019.                 _________________________________
                                                 LARRY R. HICKS
23                                               UNITED STATES DISTRICT JUDGE



                                                    2
